Filed 12/8/2015 5:04:36 PM
                                                                                      Billy Fox
                                                                                      District Clerk
                                                                                      Bowie County, Texas
                                                                                      Teresa Tipps, Deputy


                                       NO: 13F0528-102
                                                                                 FILED IN
THE STATE OF TEXAS                               §                     6th COURT
                                                             IN THE DISTRICT     OF APPEALS
                                                                               COURT
                                                 §                         TEXARKANA, TEXAS
VS.                                              §                       12/10/2015
                                                                          OF        2:01:32 PM
                                                 §                           DEBBIE AUTREY
LORENZO RENA MARTINEZ                            §            BOWIE               Clerk
                                                                       COUNTY, TEXAS

                NOTICE OF APPEAL AND DESIGNATION OF RECORD

       TO THE HONORABLE COURT:

       COMES NOW LORENZO RENA MARTINEZ, Defendant, who files this Notice of

Appeal, and shows as follows:

   1. Defendant desires to appeal from the judgment of conviction of Burglary of a Habitation

Entry with Commission of Aggravated Assault (Texas Penal Code 30.02), the resulting sentence

and from any appealable orders in the above referenced cause number, including but not limited to,

the denial of any other motions in this matter. Sentence was imposed on November 10, 2015 by

102nd District Court, Judge Bobby Lockhart, Cause No: 13F0528-102.

       2. Defendant appeals to the Sixth Court of Appeals.


                                                     Respectfully submitted,




                                                     ____________________________________
                                                     Randle Smolarz
                                                     TX Bar No. 24081154
                                                     602 Pine Street
                                                     Texarkana, Texas 75501
                                                     Phone: (903) 277-9213
                                                     Fax: (903) 496-0354

                                                     Attorney for Defendant
                                                     Lorenzo Rena Martinez
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of December 2015, a true and correct copy of the

above and foregoing document has been forwarded to the following counsel of record as

indicated below:

Lauren Sutton                                    Via 1st Class Mail
Assistant Bowie County District Attorney         Via Facsimile
Kelley Crisp                                     Via E-File
Assistant Bowie County District Attorney         Via Electronic Mail
601 Main Street                                  Via Certified Mail, Return Receipt Requested
Texarkana, Texas 75501




                                                   ___________________________________
                                                            Randle Smolarz




                                             2